MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                            FILED
regarded as precedent or cited before any
                                                                             Aug 23 2019, 7:14 am
court except for the purpose of establishing
the defense of res judicata, collateral                                          CLERK
                                                                             Indiana Supreme Court
estoppel, or the law of the case.                                               Court of Appeals
                                                                                  and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
David W. Stone, IV                                       Curtis T. Hill, Jr.
Anderson, Indiana                                        Attorney General of Indiana
                                                         Tiffany A. McCoy
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Paul J. Coy,                                             August 23, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-700
        v.                                               Appeal from the Madison Circuit
                                                         Court
State of Indiana,                                        The Honorable David A. Happe,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         48C04-1610-F6-2212



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-700 | August 23, 2019                   Page 1 of 10
                                       Statement of the Case
[1]   Paul J. Coy (“Coy”) appeals the revocation of his community corrections

      placement. He argues that the trial court abused its discretion by revoking his

      community corrections placement and ordering him to serve the remainder of

      his sentence at the Indiana Department of Correction. Concluding that there

      was no abuse of discretion, we affirm the trial court’s judgment.


[2]   Affirmed.


                                                     Issues
              1. Whether the trial court abused its discretion by revoking Coy’s
              community corrections placement.

              2. Whether the trial court abused its discretion by ordering Coy to
              serve the remainder of his sentence in the Indiana Department of
              Correction.

                                                     Facts
[3]   In October 2016, the State charged Coy with Level 6 felony residential entry,

      Class A misdemeanor resisting law enforcement, and Class A misdemeanor

      invasion of privacy in this cause 48C04-1610-F6-2212 (“underlying cause”).

      The victim of the residential entry and invasion of privacy in this underlying

      cause was Coy’s ex-girlfriend, Rose Baker (“Baker”). At the time of the alleged

      offenses in this underlying cause, Coy was on parole from his 2012 convictions

      for Class C felony reckless homicide and two counts of Class D felony criminal




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-700 | August 23, 2019   Page 2 of 10
      recklessness inflicting serious bodily injury in cause 48C03-1206-FC-1116

      (“reckless homicide cause”). 1


[4]   In February 2017, Coy entered a plea agreement in this underlying cause and

      pled guilty as charged in exchange for the State’s recommendation that his

      sentence would be “open to the court with any executed portion capped at 30

      months and placement limited to COS.” (App. Vol. 2 at 30). The trial court

      imposed a thirty (30) month sentence for Coy’s Level 6 felony residential entry

      conviction, a twelve (12) month sentence for his Class A misdemeanor resisting

      law enforcement conviction, and a twelve (12) month sentence for his Class A

      misdemeanor invasion of privacy conviction. The trial court ordered these

      three sentences to be served concurrently to each other but consecutively to his

      parole sanction in his reckless homicide cause. The trial court “granted

      community corrections” and ordered Coy to serve the thirty-month sentence

      from this underlying cause in the Continuum of Sanctions (“COS”) program

      through the Community Justice Center. (App. Vol. 2 at 5). Additionally, the

      trial court ordered Coy to have no contact with Baker.


[5]   On December 16, 2018, was released from the Indiana Department of

      Correction from his parole sanction in his reckless homicide cause and was to

      begin serving his sentence from this underlying cause in the COS program. Coy

      was required to report to the Community Justice Center for the COS program




      1
          Coy was released on parole in his reckless homicide cause in July 2016.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-700 | August 23, 2019   Page 3 of 10
      within forty-eight hours of his release, but he failed to do so. In fact, Coy never

      reported at all.


[6]   That same day, Coy went to Baker’s house. Coy told Baker that the protective

      order she had had against him had been “dropped.” (Tr. 19). Baker, with Coy

      still at her house, called and found out that the protective order was still in

      effect. She then told him to leave her house.


[7]   On December 29, 2018, despite the no-contact order, Coy went back to Baker’s

      house. Baker’s eleven-year-old daughter (“Baker’s daughter”) answered the

      door. Coy “shoved down” Baker’s daughter and entered the house without

      permission. (Tr. 20). He went back to Baker’s room and cursed at her. Baker

      called the police. When Anderson Police Officer Andrew Lanane (“Officer

      Lanane”) responded to the scene, he verified that there was a protective order in

      place for the protection of Baker from Coy. He also took a statement from

      Baker and her daughter.


[8]   In January 2019, the State filed a petition to terminate Coy’s community

      corrections placement, alleging that Coy had violated the conditions of the COS

      program by: (1) committing the new criminal offenses, including Level 4 felony

      burglary, Level 5 felony battery of a child under fourteen years of age, Level 6

      felony residential entry, and Level 6 felony invasion of privacy; and (2) failing

      to report to the Community Justice Center to serve his sentence from this

      underlying cause in the COS program.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-700 | August 23, 2019   Page 4 of 10
[9]   In February 2019, the trial court held a revocation hearing. During the hearing,

      the State presented testimony from Officer Lanane, Baker, and the coordinator

      for the COS program (“COS Coordinator”) at the Community Justice Center.

      Officer Lanane testified that there was a protective order in place on December

      29 when Coy went to Baker’s house. The officer also testified that when he

      took a statement from Baker’s daughter at the scene, she told him that Coy had

      gone into the house without permission, pushed her down, walked to the back

      of the house, and cursed out Baker. Immediately thereafter, Coy objected to

      the officer’s testimony based on hearsay. The trial court ultimately determined

      that there was an “adequate showing of reliability” and ruled that it would

      allow the testimony. (Tr. 10). During Baker’s testimony, she was asked when

      she was first aware that Coy was in her house on December 29, and she

      testified—without objection—that she “didn’t know he was there until after

      [her] daughter had got[ten] shoved down and then he c[a]me to her room[.]”

      (Tr. 20). Baker also testified that Coy had entered her house without

      permission. The COS Coordinator testified that Coy was supposed to report to

      the COS program within forty-eight hours of his release from the Indiana

      Department of Correction on December 16, 2018 but that he never reported.

      When Coy testified, he acknowledged that he was aware that he was supposed

      to report to the COS program upon his release from prison. Coy also

      acknowledged that he knew that there was a protective order in place when he

      went to Baker’s house on December 29.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-700 | August 23, 2019   Page 5 of 10
[10]   The trial court determined that Coy had violated the conditions of his

       community corrections placement as alleged. The trial court revoked Coy’s

       community corrections placement in the COS program and ordered him to

       serve the remaining portion of his sentence, 686 days, in the Indiana

       Department of Correction. Coy now appeals.


                                                   Decision
[11]   Coy argues that the trial court abused its discretion by: (1) revoking his

       community corrections placement; and (2) ordering him to serve his remaining

       sentence at the Indiana Department of Correction. We will address each

       argument in turn.


       1. Revocation of Probation


[12]   Coy challenges the trial court’s determination that he violated the terms of his

       community corrections placement by committing the new offenses of burglary

       and battery.


[13]   We review a trial court’s ruling on a petition to revoke a defendant’s placement

       in a community corrections program the same as we do for a ruling on petition

       to revoke probation. Cox v. State, 706 N.E.2d 547, 549 (Ind. 1999), reh’g denied.

       “A defendant is not entitled to serve a sentence in either probation or a

       community corrections program.” Id. “Rather, placement in either is a matter

       of grace and a conditional liberty that is a favor, not a right. Id. (citations and

       internal quotation marks omitted). A hearing on a petition to revoke placement

       in a community corrections program is civil in nature, and “the State need only
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-700 | August 23, 2019   Page 6 of 10
       prove the alleged violations by a preponderance of the evidence.” Id. “We will

       consider all the evidence most favorable to supporting the judgment of the trial

       court without reweighing that evidence or judging the credibility of witnesses.”

       Id. “If there is substantial evidence of probative value to support the trial

       court’s conclusion that a defendant has violated any terms of probation, we will

       affirm its decision to revoke probation.” Id. The violation of a single condition

       of probation is enough to support a revocation. Hubbard v. State, 683 N.E.2d
618, 622 (Ind. Ct. App. 1997).


[14]   Here, the trial court determined that Coy had violated the terms of his

       community corrections placement as alleged in the petition to revoke, which

       included allegations that Coy had: (1) committed new criminal offenses,

       including burglary, battery, residential entry, and invasion of privacy; and (2)

       failed to report to the Community Justice Center to serve his sentence from this

       underlying cause in the COS program.


[15]   Coy, however, challenges the trial court’s determination on only two of the

       violations. Specifically, he contends that “[t]he finding of violation for the

       commission of battery and burglary are not supported by substantially reliable

       or trustworthy hearsay” evidence as required under Reyes v. State, 868 N.E.2d
438, 440 (Ind. 2007), reh’g denied. (Coy’s Br. 14). Coy contends that Officer

       Lanane’s testimony about what Baker’s daughter had told him at the scene was

       not substantially trustworthy under Reyes and was the only evidence upon

       which the trial court could have found that he had committed the new offenses

       of battery and burglary.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-700 | August 23, 2019   Page 7 of 10
[16]   We, however, need not determine if the challenged evidence was substantially

       trustworthy under Reyes. Even if we were to decide that the evidence had been

       erroneously admitted, any such error would constitute harmless error. See,

       e.g., Figures v. State, 920 N.E.2d 267, 273 (Ind. Ct. App. 2010) (explaining that

       admission of evidence in a probation revocation hearing is harmless error if

       there are independent grounds for a court to revoke probation). Aside from the

       officer’s challenged testimony, the State presented testimony that Coy went to

       Baker’s house knowing that she had a protective order against him, that he

       entered her house without permission, and that he failed to report as required to

       the Community Justice Center to serve his sentence for this underlying cause in

       the COS program. Because there was evidence sufficient to show that Coy had

       violated the terms of his community corrections placement, we affirm the trial

       court’s revocation of that placement. See Hubbard, 683 N.E.2d at 622

       (explaining that a single probation violation was sufficient to revoke probation).


       2. Order to Serve Remainder of Sentence in Prison


[17]   Coy also argues that the trial court abused its discretion by ordering him to

       serve his remaining sentence at the Indiana Department of Correction.


[18]   Placement in community corrections is at the sole discretion of the trial court.

       Toomey v. State, 887 N.E.2d 122, 124 (Ind. Ct. App. 2008). A trial court “may,

       at the time of sentencing, suspend the sentence and order a person to be placed

       in a community corrections program as an alternative to the department of

       correction.” IND. CODE § 35-38-2.6-3(a). Upon determining that a defendant


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-700 | August 23, 2019   Page 8 of 10
       has violated a term of his community corrections, the trial court may “revoke

       the placement and commit the person to the . . . department of correction for

       the remainder of the person’s sentence.” See IND. CODE § 35-38-2.6-3. We

       review a trial court’s decision in a community corrections proceeding for an

       abuse of discretion. McQueen v. State, 862 N.E.2d 1237, 1242 (Ind. Ct. App.

       2007). An abuse of discretion occurs where the decision is clearly against the

       logic and effect of the facts and circumstances. Prewitt v. State, 878 N.E.2d 184,

       188 (Ind. 2007).


[19]   The record reveals that the trial court had ample basis for its decision to order

       Coy to serve his remaining sentence at the Indiana Department of Correction.

       In this underlying cause, Coy was convicted of, among other things, Level 6

       felony residential entry and Class A misdemeanor invasion of privacy for

       breaking into Baker’s home and violating a no contact order. Coy, who was on

       parole at the time he committed those offenses, was already shown tremendous

       leniency with his plea agreement in this underlying cause that allowed him to

       serve his entire sentence on community corrections in the COS program. He,

       however, squandered this opportunity. Within mere weeks of being released

       from incarceration from his parole sanction in his reckless homicide cause,

       Coy—knowing that there was a no contact order in place against him—went

       without permission into Baker’s house. Equally egregious, Coy failed to report

       as required to the Community Justice Center to begin his sentence from this

       underlying cause in the COS program. As the trial court aptly noted when

       revoking Coy’s community corrections placement and ordering him to serve his


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-700 | August 23, 2019   Page 9 of 10
       remaining sentence in the Indiana Department of Correction, “it’s pretty clear .

       . . that Mr. Coy really has no interest in trying to do anything in the

       community” and “he doesn’t have any interest in following Court orders[.]”

       (Tr. 55). Based on the record before us, we conclude that the trial court did not

       abuse its discretion by revoking Coy’s community corrections placement and

       ordering him to serve the remainder of his sentence at the Indiana Department

       of Correction. Accordingly, we affirm the trial court’s judgment.


[20]   Affirmed.


       Robb, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-700 | August 23, 2019   Page 10 of 10